Name: 1999/259/EC: Council Decision of 30 March 1999 concerning the conclusion of a Protocol on the extension of the period during which the funds laid down in the Fourth Protocol on financial and technical cooperation between the European Community and the Republic of Malta may be committed
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  international affairs
 Date Published: 1999-04-15

 Avis juridique important|31999D02591999/259/EC: Council Decision of 30 March 1999 concerning the conclusion of a Protocol on the extension of the period during which the funds laid down in the Fourth Protocol on financial and technical cooperation between the European Community and the Republic of Malta may be committed Official Journal L 100 , 15/04/1999 P. 0031 - 0031COUNCIL DECISIONof 30 March 1999concerning the conclusion of a Protocol on the extension of the period during which the funds laid down in the Fourth Protocol on financial and technical cooperation between the European Community and the Republic of Malta may be committed(1999/259/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with Article 228(2), second sentence and paragraph 3, second subparagraph thereof,Having regard to the proposal from the Commission,Having regard to the assent of the European Parliament(1),Whereas the period, during which the funds made available in the Fourth Protocol on financial and technical cooperation between the European Community and the Republic of Malta(2), signed on 30 October 1995, are to be committed, expired on 31 October 1998; whereas these funds were not fully committed by that date;Whereas the need for financial and technical cooperation between the European Community and Malta remains unchanged;Whereas the Protocol on the extension until 31 December 1999 of the period during which the funds laid down in the Fourth Protocol may be committed should be approved,HAS DECIDED AS FOLLOWS:Article 1The Protocol on the extension of the period during which the funds laid down in the Fourth Protocol on financial and technical cooperation between the European Community and the Republic of Malta may be committed is hereby approved.The text of the Protocol is attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 3 of the Protocol.Article 3This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 30 March 1999.For the CouncilThe PresidentK.-H. FUNKE(1) Opinion delivered on 10 March 1999 (not yet published in the Official Journal).(2) OJ L 278, 21.11.1995, p. 15.